11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Martha Rodriguez, Individually and as Representative of 
the Estate of David Gonzales Hernandez, Jr., deceased, et al        
            Appellants
Vs.                  No. 11-05-00071-CV -- Appeal from Ector County
Pirelli Tire, L.L.C. et al
            Appellees
 
            Appellants have filed in this court a motion to dismiss their appeal. In the motion, appellants
state that the parties have reached a full settlement and compromise.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
April 28, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.